DETAILED ACTION
This office action is in response to Applicant’s submission filed on 18 January 2021.  THIS ACTION IS FINAL.
Status of Claims

Claims 1-33 are pending.
Claims 1-2, 5, 8, 11-12, 15, 17-18, 21, 27-28, 31 are amended
Claim 33 is new.
Claims 1-33 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-33 are rejected under 35 U.S.C. 103 as unpatentable.


Claim Objections

Claim 33 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 17, 33, 
 “one and only one physical neuron circuit”, it is not clear what is counted as “one physical neuron circuit”, as a circuit can be composed sub-circuits and there is no limiting definition in the specification on what is one unit of physical neuron circuit, hence it is not clear what is the boundary of “only one physical neuron circuit”, the claims are therefore indefinite. For the purpose of applying prior art, “one and only one physical neuron circuit” is construed to be “a physical neuron circuit
“one and only one physical synapse circuit”, it is not clear what is counted as “one physical synapse circuit”, as a circuit can be composed sub-circuits and there is no limiting definition in the specification on what is one unit of physical synapse circuit, hence it is not clear what is the boundary of “only one physical synapse circuit, the claims are therefore indefinite. For the purpose of applying prior art, “one and only one physical synapse circuit” is construed to be “a physical synapse circuit”.
“one and only one physical spike timing dependent plasticity (STDP) circuit”, it is not clear what is counted as “one physical spike timing dependent plasticity (STDP) circuit”, as a circuit can be composed sub-circuits and there is no limiting definition in the specification on what is one unit of physical spike timing dependent plasticity (STDP) circuit, hence it is not clear what is the boundary of only one physical spike timing dependent plasticity (STDP) circuit, the claims are therefore indefinite. For the purpose of applying prior art, “one and only one physical spike timing dependent plasticity (STDP) circuit” is construed to be “a physical spike timing dependent plasticity (STDP) circuit”.
Regarding claims 2-16 / 18-32, which depend on above rejected claim 1 / 17, are rejected for the same reason. 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-22, 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich et al. “Programming Time-Multiplexed Reconfigurable Hardware Using a Scalable Neuromorphic Compiler”, IEEE Transactions on Neural Network and Learning Systems, Vol.23, No.6, pages 889-901, June 2012, (hereafter Minkovich) in view of Cruz-Albrecht et al., “Energy-Efficient Neuron, Synapse and STDP Integrated Circuits”, IEEE Transactions on Biomedical Circuits and Systems, Vol.6, No.3, pages 249-256, June 2012, (hereafter Cruz-Albrecht).

With regards to claim 1, Minkovich teaches 
“A reconfigurable neural circuit comprising: an array comprising a plurality of processing nodes (Minkovich, FIG.5 shows an array of processing nodes

    PNG
    media_image1.png
    294
    475
    media_image1.png
    Greyscale

); wherein each processing node comprises: a one and only one physical neuron circuit …; a one and only one physical synapse circuit …; a weight memory for storing N synaptic conductance value or weights, the weight memory having an output coupled to the one and only one physical synapse circuit, wherein N is an integer greater than 1; a one and only one physical spike timing dependent plasticity (STDP) circuit (Minkovich, FIG.1 & p.891, III. Neural Fabric for STM-Based Architecture, ‘In order to realize the concept of STM in CMOS, we have developed a neural fabric design that is part of the analog core.  This design is amenable for spiking neurons. …. consists of a network of nodal elements and fabric switches.  The nodal elements house the neurons and synapses with learning modules. In each node there are the following components: 1) one neuron … ; 2) four physical synapses with STDP … ; 3) wires and switches … ; 4) local analog memory … ; 5) local digital memory’, shows a processing node including a neuron circuit, a synapse circuit, a STDP circuit, a switch circuit, a local memory, and p.891, Right Column, ‘Each physical synapse has access to a set of analog registers …. These registers are used to store the synaptic conductance state … These analog memories are implemented close to the physical synapses’ shows multiple registers for storing synaptic weights to be coupled into the physical synapse circuit.) …; and interconnect circuitry connected to the presynaptic input and connected to the output of the one and only one physical neuron circuit (Minkovich, p.891, FIG4 shows interconnection circuit connecting presynaptic input and neuron output of processing nodes.

    PNG
    media_image2.png
    294
    448
    media_image2.png
    Greyscale

) …. ;  
wherein the one and only one physical synapse circuit is time multiplexed to implement N virtual synapse circuits; and 25wherein the one and only one physical STDP circuit is time multiplexed to implement N virtual STDP circuits In each STM timeslot, the synapse conductance (weight) is: 1) read from memory; 2) updated if required as dictated by the spike timing-dependent plasticity (STDP) rule show that the processing nodes in the array in FIG.5 are coupled to each other through some interconnect circuit’ and p.891, III. Neural Fabric for STM-Based Architecture, ‘physical synapse is time-multiplexed to implement multiple virtual synapses’ show STDP and synapse circuits are shared through time multiplexing.); and 
wherein the interconnect circuitry in each respective processing node in the array is coupled to the interconnect circuitry in each other processing node in the array (Minkovich, p.891, FIG4 show that the processing nodes in the array in FIG.5 are coupled to each other through some interconnect circuit.).”
Minkovich does not explicitly detail the inside structure of the processing nodes.
However Cruz-Albrecht teaches “the one and only one physical neuron circuit having only one input and having an output (Cruz-Albrecht, Fig.3 shows an example of a neuron circuit having an input is, and output Vpost 


    PNG
    media_image3.png
    427
    477
    media_image3.png
    Greyscale

)”, “the one and only one physical synapse circuit having a presynaptic input, and the one and only one physical synapse circuit having a one and only one physical output coupled to the only one input of the one and only one physical neuron circuit (Cruz-Albrecht, 

    PNG
    media_image4.png
    290
    366
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    338
    465
    media_image5.png
    Greyscale

Fig.5 shows an example of a synapse circuit having a pre-synaptic input Vpre, and an output is connected to the input of the post synaptic neuron circuit as shown in FIG.3.)” and “the one and only one physical STDP circuit having an output coupled to an input of the weight memory (Cruz-Albrecht, Fig.3 shows that the output of STDP is coupled to a synaptic weight memory of the conductance w of the current source in Fig.3(b), also shown in Fig.5(b), the weight w before Synapse Core, implying a weight memory of value w.), a first input coupled to the output of the one and only one physical neuron circuit, and a second input coupled to the presynaptic input (Cruz-Albrecht, p.248, B. Synapse with STDP, ‘The voltage is called the presynaptic input voltage and is denoted as vpre … The voltage vpost is provided to the synapse via a feedback path from output of the postsynaptic neuron.  This path is shown as a dotted line at the bottom of Fig.3(b)’, and Fig.5 shows a STDP circuit with a first input Vpost  Vpre coupled to the presynaptic input).”, and “wherein the only one input of the one and only one physical neuron circuit is only connected to the output of the one and only one physical synapse circuit (Cruz-Albrecht, Fig.3 shows that the output is of the synapse circuit is connected to the input of the neuron circuit.)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Minkovich and Cruz-Albrecht before him or her, to modify the reconfigurable neural hardware of Minkovich to include the detailed synapse circuit as taught in Cruz-Albrecht.   
The motivation for doing so would have been to implement ‘Ultra-low energy biologically-inspired neuron and synapse integrated circuits’ (Cruz-Albrecht, Abstract). 

With regards to claim 2, Minkovich teaches 
“The reconfigurable neural circuit of claim 1: wherein each processing node is adapted to read a respective one of the N synaptic conductance values or weights from the weight memory for each respective time period of N time and wherein each respective one of the N synaptic conductance values or weights coupled to the one and only one physical synapse circuit during a respective time period of the N time periods causes the one and only one physical synapse circuit to operate as a respective virtual synapse according to the coupled conductance value or weight during the respective time period (Minkovich, p.891, III. Neural Fabric for STM-Based Architecture, ‘Each physical synapse is time-multiplexed to implement multiple virtual synapses … For example, to achieve 100 virtual synapses per physical synapse, there must be 100 STM timeslots in one STM cycle … Each physical synapse has access to a set of analog registers.  The number of analog registers per physical synapse is equal to the number of timeslots per cycle. … These registers are used to store the synaptic conductance state’ shows implementing virtual synapses via time-multiplexed accessing synapse conductance values from weight registers onto the physical synapse circuit.); and wherein each processing node is adapted to update the respective synaptic conductance value or weight read from the weight memory by writing the weight memory in the respective time period according to the output of the one and only one physical spike timing dependent plasticity circuit during the respective time period (Minkovich, II. STM, p.890, Fig.3, 

    PNG
    media_image6.png
    234
    399
    media_image6.png
    Greyscale

‘In each STM timeslot, the synapse conductance (weight) is 1) read from memory; 2) updated if required as dictated by the spike timing-dependent plasticity (STDP) rule [10], [12]-[15], whereby the synaptic strengths are changed in proportion to timing difference between when the input spike transmitted to the neuron and the output spike that is generated by the neuron; and 3) written to memory’ shows time-multiplexed synaptic weight memory updating.).”

With regards to claim 3, Minkovich teaches 
“The reconfigurable neural circuit of claim 1 wherein: the neuron circuit comprises an integrate and fire circuit (Minkovich, p.890, Right Column, Top Portion, ‘In our hardware implementations, we have used leaky integrate and fire (LIF) neurons’).”

With regards to claim 4, Minkovich teaches 
“The reconfigurable neural circuit of claim 1 wherein: the weight memory comprises a memristor memory, flip flops, a static random access memory or a digital memory (Minkovich, p.891, Right Column, ‘We have designed integrated circuits that implement the analog registers in several forms, including capacitors and memristors').”

With regards to claim 5, Minkovich teaches 
“The reconfigurable neural circuit of claim 1: wherein the interconnect circuitry in each processing node is coupled to the presynaptic input in each other processing node and coupled to the output of the one and only one physical neuron circuit in each other processing node (Minkovich, Fig.4 shows interconnect linking pre-synaptic inputs and neuron output between processing nodes).”

With regards to claim 6, Minkovich teaches 
“The reconfigurable neural circuit of claim 1 wherein: the interconnect circuitry comprises a plurality of switches for changing the interconnections to and from a respective processing node and other processing nodes in the array (Minkovich, Fig.4 & Fig.5, and p.891, III. Neural Fabric For STM-Based Architecture, ‘In each node there are the following components: … wires and switches’).”

With regards to claim 8, Minkovich teaches 
“The reconfigurable neural circuit of claim 1 wherein: the one and only one physical STDP circuit comprises a biologically inspired spike timing dependent plasticity (STDP) learning rule (Minkovich, Fig.1, 

    PNG
    media_image7.png
    220
    395
    media_image7.png
    Greyscale

p.890, Right Column, ‘updated if required as dictated by the spike timing-dependent plasticity (STDP) rule’, and p.891, Right Column, ‘The synaptic elements house the learning modules to perform STDP learning’).”

With regards to claim 9, Minkovich teaches 
The reconfigurable neural circuit of claim 1 wherein: the array comprises a two dimensional array of processing nodes (Minkovich, Fig.5).”

With regards to claim 10, Minkovich teaches 
“The reconfigurable neural circuit of claim 1 wherein each processing node further comprises: a connectivity memory; wherein the interconnect circuitry in each processing node comprises a plurality of switches;  27wherein the connectivity memory stores a plurality of interconnect circuitry routing controls for each respective switch of the plurality of switches; and wherein the plurality of interconnect circuitry routing controls for a respective switch of the plurality of switches is configured to control the respective switch for each respective time period of N time periods (Minkovich, p.891, Right Column, III. Neural Fabric for STM-Based Architecture, ‘In each node, there are the following components: … 3) wire and switches … 5) local digital memory’, ‘The switches allow implementing multiple virtual axons in the fabric. Each switch has access to a set of digital registers. These registers are used to store the switch state’, ‘The neuron in each nodal element receives spike signals that are transmitted through channels .. and routed using fabric switches at each STM timeslot as shown in Fig.4’).”

With regards to claim 11, Minkovich teaches 
“The reconfigurable neural circuit of claim 10: wherein the interconnect circuitry routing controls stored in the connectivity memory in each processing node determine whether the output of the one and only one physical neuron circuit in a respective processing node is connected to a respective presynaptic input in another processing node (Minkovich, p.891, Right Column, III. Neural Fabric for STM-Based Architecture, ‘In each node, there are the following components: … 3) wire and switches … 5) local digital memory’, ‘The switches allow implementing multiple virtual axons in the fabric. Each switch has access to a set of digital registers. These registers are used to store the switch state’, ‘The neuron in each nodal element receives spike signals that are transmitted through channels .. and routed using fabric switches at each STM timeslot as shown in Fig.4’, and Fig.4 shows switching circuitry connecting neuron output and pre-synaptic input between processing nodes.).”

With regards to claim 12, Minkovich teaches 
“The reconfigurable neural circuit of claim 10: wherein the interconnect circuitry in a respective processing node provides connections between the one and only one physical neuron circuit, the one and only one physical synapse circuit, and the one and only one physical STDP circuit in the respective processing node (Minkovich, p.891, Right Column, III. Neural Fabric for STM-Based Architecture, ‘An example of this fabric design is shown in Fig.4.  It consists of a network of nodal elements and fabric switches.  The nodal elements house the neurons and synapses with learning modules.  In each node, there are the following components: 1) one neuron ..; 2) four physical synapses with STDP … 3) wire and switches …’, ‘The synaptic elements house the learning modules to perform STDP learning’, and Fig.4 shows interconnect circuitry connecting modules shown above within and outside processing nodes.  Notes that p.891, III. Neural Fabric for STM-The synaptic elements house the learning module to perform STDP learning’ shows that the STDP module is included in synaptic element shown in Fig.4 and is time-multiplexed with the synaptic element to perform learning).”

With regards to claim 13, Minkovich teaches 
“The reconfigurable neural circuit of claim 10: wherein the plurality of interconnect circuitry routing controls stored in the connectivity memory in a respective processing node is programmed independently for each respective processing node in the array (Minkovich, Fig.4, p.891, Right Column, ‘The switches allow implementing multiple virtual axons in the fabric.  Each switch has access to a set of digital registers.  These registers are used to store the switch state … An example of two inputs spikes routed into the nodal element is shown in Fig.4(a).  Here the two fabric switches have to be closed or set on ON state as shown.  Similarly, an example of a neuron spike routed through the axons to the grid lines is shown in Fig.4(b). Here a different set of two fabric switches have to be set to ON state as shown’ shows connectivity of two processing nodes are programmed independently.)”

With regards to claim 14, Minkovich teaches 
“The reconfigurable neural circuit of claim 10: wherein the connectivity memory has a column corresponding to each respective switch in a processing node; 28wherein each column has N rows corresponding to the N time periods; and wherein the interconnect circuitry routing controls in a column for a respective switch comprise N controls for the respective switch, wherein each of the N controls is ON or OFF (Minkovich, Fig.4, p.891, Right Column, ‘The switches allow implementing multiple virtual axons in the fabric.  Each switch has access to a set of digital registers.  These registers are used to store the switch state. The number of memory bits required per switch is equal to the number of STM timeslots per STM cycle’ shows connectivity memory storing ON / OFF bit to control the state of the switch for each timeslot, and ’An example of two inputs spikes routed into the nodal element is shown in Fig.4(a).  Here the two fabric switches have to be closed or set on ON state as shown.  Similarly, an example of a neuron spike routed through the axons to the grid lines is shown in Fig.4(b). Here a different set of two fabric switches have to be set to ON state as shown’ shows connectivity control of processing nodes.).”

With regards to claim 15, Minkovich teaches 
“The reconfigurable neural circuit of claim 1: wherein during operation, time is divided into synaptic time multiplexing cycles; wherein each cycle comprises N time slots; and wherein during each of the N time slots the weight memory outputs a respective one of the N synaptic conductance value or weights, the one and only one physical synapse circuit implements a respective one of the N virtual synapse circuits and outputs an output of the respective one of the N virtual synapse circuits to the one and only one physical neuron circuit (Minkovich, p.891, III. Neural Fabric for STM-Based Architecture, ‘Each physical synapse is time-multiplexed to implement multiple virtual synapses’, ‘For example, to achieve 100 virtual synapses per physical synapse, there must be 100 STM timeslots in one STM cycle … Each physical synapse has access to a set of analog registers.  The number of analog registers per physical synapse is equal to the number of timeslots per cycle. … These registers are used to store the synaptic conductance state’ shows implementing virtual synapses via time-multiplexed accessing synapse conductance values from weight registers onto the physical synapse circuit., and Fig.4 shows that the output of the synaptic element is connected to the neuron element.), and the one and only one physical STDP circuit implements a respective one of the N virtual STDP circuits based on the output of the one and only one physical neuron circuit during the time slot and the presynaptic input during the time slot, and update the respective one of the N synaptic conductance value or weights during the time slot (Minkovich, II. STM, p.890, Fig.3, 

    PNG
    media_image6.png
    234
    399
    media_image6.png
    Greyscale

‘the appropriate synaptic state can be stored and retrieved at the appropriate STM timeslot …In each STM timeslot, the synapse conductance (weight) is 1) read from memory; 2) updated if required as dictated by the spike timing-dependent plasticity (STDP) rule [10], [12]-[15], whereby the synaptic strengths are changed in proportion to timing difference between when the input spike transmitted to the neuron and the output spike that is generated by the neuron; and 3) written to memory … weight is … only changed during the update portion of a timeslot’ shows time-multiplexed synaptic weight change calculation using the STDP learning module and  memory updating. Notes that p.891, III. Neural Fabric for STM-Based Architecture, ‘The synaptic elements house the learning module to perform STDP learning’ shows that the STDP module is included in synaptic element shown in Fig.4 and is time-multiplexed with the synaptic element to perform learning).”

With regards to claim 16, Minkovich teaches 
“The reconfigurable neural circuit of claim 15: wherein each processing node has a connectivity memory for controlling the interconnect circuitry in the processing node; and wherein during each time slot the interconnect circuitry in a respective processing node is configured according to controls read from the connectivity memory in the respective processing node (Minkovich, p.891, III.Neural Fabric for STM-Based Architecture, ‘In each node there are the following components … 3) wires and switches … 5) local digital memory’, ‘Each switch has access to a set of digital registers.  These registers are used to store the switch state.  The number of memory bits required per switch is equal to the number of STM timeslots per STM cycle .. The digital memory is local to each node to reduce space of wires connecting switches to memory’, and Fig.4 shows the interconnect circuitry configured for connecting processing nodes).”

Claims 17-22, 24-32 define features substantially similar to claims 1-6, 8-16.  The arguments as given above for claims 1-6, 8-16 are applied, mutatis mutandis, to claims 17-22, 24-32, therefore the rejection of claims 1-6, 8-16 are applied accordingly.

The combined teaching described above will be referred as Minkovich + Cruz-Albrecht hereafter.

Claims 7, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Minkovich et al. “Programming Time-Multiplexed Reconfigurable Hardware Using a Scalable Neuromorphic Compiler”, IEEE Transactions on Neural Network and Learning Systems, Vol.23, No.6, pages 889-901, June 2012, (hereafter Minkovich) in view of Cruz-Albrecht et al., “Energy-Efficient Neuron, Synapse and STDP Integrated Circuits”, IEEE Transactions on Biomedical Circuits and Systems, Vol.6, No.3, pages 249-256, June 2012, (hereafter Cruz-Albrecht) and Gallup et al. US-PATENT NO.5,537,562, [ hereafter Gallup].

With regards to claim 7, Minkovich + Cruz-Albrecht further teaches 
“The reconfigurable neural circuit of claim 6”
Minkovich + Cruz-Albrecht does not explicitly detail the direction of switches.
However Gallup teaches “wherein: the plurality of switches comprise a plurality of uni-directional and bi-directional switches (Gallup, Col 102, Line 18-20, ‘Although the switches illustrated in the preferred embodiment are bi-directional, uni-directional switches could also be used').”

The motivation for doing so would have been to enable the switches ‘be implemented using any type of analog or digital circuitry’ (Gallup, Col 102). 

Claim 23 define features substantially similar to claim 7.  The arguments as given above for claim 7 are applied, mutatis mutandis, to claim 23, therefore the rejection of claims 7 are applied accordingly.


Response to Argument

Applicant’s arguments filed 18 January 2021 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant amended the claims to have each processing node comprises one and only one physical neuron / synapse / spike timing dependent plasticity (STDP) circuit.  Applicant argued that there is only one circuit for each type in the invention claimed and the cited references include more than one circuits for each type.  e.g. (p.16)

    PNG
    media_image8.png
    140
    758
    media_image8.png
    Greyscale

Examiner’s response:  (a) The boundary is not clear for “only one physical neuron / synapse / spike timing dependent plasticity (STDP) circuit”, as a circuit can contain sub-circuits, it is not clear what is one unit of different type of circuits, the claims are therefore indefinite (see 112 rejection section). (2) Regarding Applicant’s argument above, Minkovich provides an example of a physical synapse circuit in each node comprising of four physical synapses.  As the instant application does not specify how many synapses are in each physical synapse circuit, Minkovich is more specific than what is claimed in the claims of the instant application.  The rejection of claims are maintained.


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Agrawal, et al. US-PATENT NO.6,124,730, [hereafter Agrawal] shows a configurable hardware interconnect using memory.
Modha, et al., US-PGPUB NO.2013/0031040A1, [hereafter Modha] shows a HW routing in a configurable neural network.
Rivera, et al. US-PGPUB NO.2016/0224889A1 [hereafter Rivera] shows a reconfigurable multi-core neural network chip.
Arthur, et al., US-PATENT NO.8,812,414B2 [hereafter Arthur] shows a reconfigurable two-D neural network architecture.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsu-Chang Lee, whose telephone number is 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tsu-Chang Lee/
Examiner, Art Unit 2126